Exhibit 10.2

Alliance One International, Inc.

2007 Incentive Plan

Form of Restricted Stock Unit Agreement

CAREER SHARE UNITS

THIS AGREEMENT, dated the              day of                         ,
            , between Alliance One International, Inc., a Virginia corporation
(the “Company”), and              (“Participant”), is made pursuant and subject
to the provisions of the Company’s 2007 Incentive Plan (the “Plan”), a copy of
which has been made available to the Participant. All terms used herein that are
defined in the Plan have the same meaning given them in the Plan.

1. Award of Stock Units. Pursuant to the terms of the Plan, the Company, on
                    ,              (the “Date of Award”), awarded the
Participant, subject to the terms and conditions of the Plan and subject further
to the terms and conditions set forth herein, a Stock Unit Award covering
             shares of Common Stock of the Company (the “Restricted Stock
Units”).

2. Terms and Conditions.

a. Vesting. Except as provided in paragraph 2(e), the Participant’s interest in
the Restricted Stock Units shall vest and become non-forfeitable on the first
date that one of the requirements in the following sentence is satisfied. The
requirements of this sentence are satisfied if the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Award until
the earliest of (i) the third anniversary of the Date of Award, (ii) the date of
the Participant’s death, (iii) the date that the Participant’s employment ends
on account of Disability or (iv) the date of a Change in Control. Restricted
Stock Units that have not vested in accordance with the two preceding sentences
shall be forfeited, and the Participant shall have no further rights with
respect to the Restricted Stock Units, upon the termination of the Participant’s
employment with the Company and its Affiliates.

b. Settlement. If the Participant vests in the Restricted Stock Units pursuant
to paragraph 2(a), the Restricted Stock Units shall be automatically redeemed by
the Company in accordance with this paragraph. As soon as practicable after the
Restricted Stock Units vest, but in any event no later than December 31 in the
calendar year in which the Restricted Stock Units vest, the Company will issue
to the Participant (or his estate, if the Participant is deceased) one whole
share of Common Stock for each vested Restricted Stock Unit. Notwithstanding the
foregoing, if the Restricted Stock Units become vested pursuant to clause
(ii) or (iii) of paragraph 2(a) at any time in October, November or December,
the deadline for issuing shares shall be March 15 in the calendar year
immediately following the calendar year in which the Restricted Stock Units
vest.

c. Transferability. Common Stock issued pursuant to paragraph 2(b) may not be
sold, anticipated, assigned, pledged, gifted or otherwise transferred until the
earliest of (i) the date the Participant attains age 60, (ii) the seventh
anniversary of the date the Restricted Stock Units became vested or (iii) the
date that the Participant’s employment with the Company and its Affiliates
terminates. Notwithstanding the two preceding sentences, shares of Common Stock
may be surrendered to, or withheld by, the Company in accordance with procedures
established by the Company to satisfy income and employment taxes attributable
to the vesting of Restricted Stock Units and delivery of Common Stock pursuant
to this Section.



--------------------------------------------------------------------------------

d. Custody of Certificates. Custody of stock certificates evidencing the shares
of Common Stock delivered to the Participant pursuant to paragraph 2(b) will be
retained by the Company until the shares become transferable pursuant to
paragraph 2(c). The Company shall deliver the stock certificates evidencing the
shares to the Participant as soon as practicable after the date that the
transfer restrictions applicable to the Participant lapse in accordance with
paragraph 2(b).

e. Misconduct. The Committee shall have the authority to cancel, rescind, cause
the forfeiture of or otherwise limit or restrict any non-vested Restricted Stock
Units awarded under this Agreement if the Committee determines that the
Participant has (i) violated the Company’s Code of Conduct (as in effect from
time to time); (ii) violated any law (other than misdemeanor traffic violations)
and thereby injured or damaged the business reputation or prospects of the
Company or an Affiliate; or (iii) engaged in intentional misconduct that caused,
or materially contributed to, the need for a substantial restatement (voluntary
or required) of the Company’s financial statements filed with the Securities and
Exchange Commission (the foregoing enumerated items being hereinafter referred
to, individually or collectively, as a “Prohibited Activity”).

Furthermore, in the event the Committee in its discretion determines that the
Participant has engaged in a Prohibited Activity at any time prior to or during
the six months after any vested shares of Common Stock awarded hereunder have
become transferable pursuant to paragraph 2(c) (hereinafter, “Transferable
Shares”), the Committee may rescind the issuance of and lapse of transfer
restrictions with respect to such Transferable Shares, provided the Committee
takes such action by the later of (i) two years after the date the Transferable
Shares became transferable pursuant to paragraph 2(c), or (ii) two years after
the occurrence of the Prohibited Activity. Upon such rescission, the Company at
its sole option may require the Participant to (a) deliver and convey to the
Company the Transferable Shares; (b) in the case of Transferable Shares that
have been sold or otherwise disposed of by the Participant, pay to the Company
an amount equal to the proceeds from the sale of such Transferable Shares;
(c) pay to the Company an amount equal to the market price of the Transferable
Shares (as of the date the Transferable Shares became transferable pursuant to
paragraph 2(c)); or (d) pay to the Company an amount equal to the market price
of the Transferable Shares (as of the date the Transferable Shares were issued
pursuant to paragraph 2(b)). The Company shall be entitled to set-off any such
amount owed to the Company against any amount or benefit owed to the Participant
by the Company, and the Participant shall forfeit the amount or benefit applied
to set-off such amount owed to the Company. Further, if the Company commences an
action against such Participant (by way of claim or counterclaim and including
declaratory claims), in which it is preliminarily or finally determined that
such Participant engaged in a Prohibited Activity or otherwise violated the
provisions of Section 2 of this Agreement, the Participant shall reimburse the
Company for all costs and fees incurred in such action, including but not
limited to, the Company’s reasonable attorneys’ fees.

f. Stock Power. With respect to shares of Common Stock subject to rescission
under paragraph 2(e), the Participant does hereby irrevocably constitute and
appoint the Alliance One International, Inc. Corporate Secretary or the Vice
President Compensation & Benefits as his attorney to transfer on the books of
the Company, with full power of substitution in the premises, any shares of
Common Stock the issuance or delivery of which is rescinded in

 

-2-



--------------------------------------------------------------------------------

accordance with this Agreement. Such person or persons shall use the authority
granted in this paragraph 2(f) to cancel any shares of Common Stock the issuance
or delivery of which is rescinded under paragraph 2(e).

3. Shareholder Rights. The Participant will have no voting, dividend or other
stockholder rights with respect to Restricted Stock Units. With respect to
Common Stock issued to the Participant pursuant to paragraph 2(b), the
Participant will be treated as a stockholder and shall have applicable voting,
dividend and other stockholder rights beginning on the actual date of issue.

4. Assignability. The Restricted Stock Units, including any interest therein,
shall not be transferable or assignable, except by the Participant’s will or by
the laws of descent and distribution. The Restricted Stock Units have not been
registered under the Securities Act of 1933, as amended, or any applicable state
securities laws and no transfer or assignment of the Restricted Stock Units (or
any Common Stock issued pursuant thereto) may be made in the absence of an
effective registration statement under such laws or the availability of an
exemption from the registration provisions thereof in respect of such transfer
or assignment.

5. Disability. For purposes of this Agreement, “Disability” means that the
Participant has ceased active employment with the Company and its Affiliates on
account of a permanent and total disability as defined in Section 22(e)(3) of
the Code.

6. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by the Participant or other person under this Agreement, and
the amounts available to the Company for such withholding are insufficient, it
will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of the balance of such taxes required to be withheld.
In accordance with procedures established by the Company, the Company may
withhold from Common Stock delivered to the Participant, sufficient shares of
Common Stock (valued as of the preceding day) to satisfy withholding and
employment taxes, or the Company shall direct the Participant to pay to the
Company in cash or Common Stock (valued as of the day preceding the payment)
sufficient amounts or shares to satisfy such obligation.

7. No Right to Employment. The Plan and this Agreement will not confer upon the
Participant any right with respect to the continuance of employment or other
service with the Company or any Affiliate and will not interfere in any way with
any right that the Company or any Affiliate would otherwise have to terminate
any employment or other service of the Participant at any time. For purposes of
this Agreement, the continuous employ of the Participant with the Company or an
Affiliate shall not be deemed interrupted, and the Participant shall not be
deemed to have ceased to be an employee of the Company or any Affiliate by
reason of (a) the transfer of his or her employment among the Company and its
Affiliates or (b) an approved leave of absence.

8. Not Part of Regular Compensation. This Agreement shall not be construed as a
guarantee that the Participant will earn or accrue a benefit. The Participant
agrees and acknowledges that the Restricted Stock Units and any benefits that
may be earned with respect thereto are not and shall not be treated as part of
the Participant’s regular compensation for any purpose.

9. Relation to Other Benefits. Except as specifically provided, any economic or
other benefit to the Participant under this Agreement or the Plan will not be
taken into account in determining any benefits to which the Participant may be
entitled under any profit-sharing, retirement or other benefit or compensation
plan maintained by the Company or any Affiliate and will not affect the amount
of any life insurance coverage available to any beneficiary under any life
insurance plan covering employees of the Company or an Affiliate.

 

-3-



--------------------------------------------------------------------------------

10. Compliance with Section 409A of the Code. The Company intends that amounts
realized by or payable to the Participant pursuant to this Agreement shall not
be included in income for federal, state or local income tax purposes until the
benefits are actually paid or delivered to the Participant. The Company further
intends that all amounts realized by or payable to the Participant or any other
party pursuant to this Agreement will qualify as short-term deferrals within the
meaning of Treas. Reg. § 1.409A-1(b)(4) and will not be treated as “deferred
compensation” for purposes of Code Section 409A. However, the Committee and the
Company and its Affiliates do not represent or guarantee to any Participant that
any particular federal or state income, payroll or other tax treatment will
result from the Participant’s participation in the Plan. The Participant is
solely responsible for the proper tax reporting and timely payment of any income
tax or interest for which the Participant is liable as a result of this
Agreement and the Participant’s participation in the Plan.

11. Change in Capital Structure. The terms of this Agreement are subject to
adjustment by the Committee in accordance with Article XII of the Plan.

12. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

13. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Award and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the Date of Award.

14. Participant Bound by Plan. Participant hereby acknowledges that a copy of
the Plan has been made available to the Participant and agrees to be bound by
all the terms and provisions thereof.

15. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.

16. Severability. If any provision of this Agreement should for any reason be
declared invalid or unenforceable by a court of competent jurisdiction, then
this Agreement and the grant of Restricted Stock Units hereunder shall be deemed
invalid and unenforceable in its entirety due to failure of consideration.

17. Committee Discretion. The Committee shall have all of the powers granted
under the Plan, including but not limited to the authority and discretion to
interpret the provisions of this Agreement and to make any decisions or take any
actions necessary or advisable for the administration of this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.

 

Alliance One International, INC.     By  

 

   

 

            Participant

 

-4-